DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10 recites “a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller”. The function is described in (¶ 0018) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Claim 15 recites “an emulation layer which is configured to emulate the first hardware architecture then performing a translation so that the state and data information from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller”. The function is described in (¶ 0019) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Claim 21 recites “a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller”. The function is described in (¶ 0018) and the structure for performing the function is described in (¶ 0017) by “at least one second type controller including computing hardware and memory”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 objected to because of the following informalities:  
“after the first translation, switch to utilize the second type controller”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites the limitation "after the translate". Since “translate” in this form is not present in the claim, it is unclear if “the translate” refers to “a translating device for translating” or “emulate, using an emulation layer included in the second type controller, the first hardware architecture by performing a translation”. Neither interpretation is supported because, as shown below, claim 21 recites new matter. For examination purposes, claim 21 will be interpreted as referring to the latter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 10-16, 18, and 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 3 recites 
wherein if the second type controller further comprises an emulation layer for emulating the first hardware architecture then performing a translation so that the state and values from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller.
Claim 1, which claim 3 depends on, recites
…first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers…
translating the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller, and the second type controller translating the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture.
The original disclosure as filed does not provide support for the combination of claim 3 and claim 1. 
The limitations of claim 1 require that the states and values from a primary AM are translated into a hardware architecture independent data format information, sent to the memory accessible by the second type controller, and translated from the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture. This means the states and values from a primary AM sent to the memory accessible by the second type controller will either be in a hardware architecture independent data format or an instruction set that is compatible with the second hardware architecture.
The BRI of an if/then statement includes if true/then do. Under this BRI, claim 3 requires the presence of all the recited limitations. Therefore, claim 3 requires that the states and values from a primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller. 
In one scenario, this would require that the data format compatible with the first type controller is an instruction set compatible with the second hardware architecture, which is not supported by the original disclosure as filed. In an alternative scenario, this would require that the hardware architecture independent data format and/or the second hardware architecture instruction set are data formats compatible with the first type controller, which is not supported by the original disclosure as filed. 
The Specification, discloses the above limitation of claim 1 in one embodiment [0018] and the above limitation of claim 3 in an alternative embodiment [0019]-[0020]. The combination of both these limitations is not disclosed. Therefore, claim 3, in combination with claim 1, is new matter.  

Claim 10 recites 
a controller application module orchestrator (CAMO) comprises a software engine…configured to:
translate, as a first translation, the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller…
The original disclosure as filed does not provide support for a controller application module orchestrator (CAMO) comprising a software engine that performs this first translation in combination with the other recited limitations (extend, transfer, switch). It is not clear from the Specification what performs this first translation. Therefore, this limitation is new matter. 

Claim 15, the process control system that implements the method of claim 3, is rejected on the same grounds as claim 3.

Claims 11-16, 18, and 20 do not cure the deficiencies of claim 10 and are rejected on the same grounds.

Claim 21 recites 
a controller application module orchestrator (CAMO) comprises a software engine…configured to:
emulate, using an emulation layer included in the second type controller, the first hardware architecture by performing a translation so that the states and values from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller;
The original disclosure as filed does not provide support for a controller application module orchestrator (CAMO) comprising a software engine that emulates,  using an emulation layer included in the second type controller the first hardware architecture. The Specification only provides support for the second type controller performing this emulation ([0019]). Therefore, this limitation is new matter.
	Additionally, claim 21 recites
a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller;
transfer the backup AM to a memory of the second type controller
The original disclosure as filed does not provide support for “translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller” and “transfer the backup AM to a memory of the second type controller” together in combination with “the states and values from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller” for the same reasons as described above for claim 3. Therefore, the combination of these limitations is new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 8, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent No. 6,442,663 (“Sun”).
	
Regarding claim 1, Mclaughlin1 teaches
	A method, comprising:
providing a process control system configured for running a process (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) comprising a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a plurality of redundancy networks for providing a plurality of controller pools (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106), and primary application modules (AMs) coupled to the plurality of controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process controller configuration is equivalent to the configuration for the original "Level 1" process controllers 205a-205b. ¶ 0058: The configuration in step 282 is used to load the controller 210b before it takes control from the controller 205a (controller configuration = AM)) by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. Also, the actuators 102b could alter a wide variety of characteristics in the process system), the method comprising:
transferring states and values from at least one of the primary AMs running on one of the first type controllers to a memory accessible by the second type controller to store a backup AM; (¶ 0060: The offline configuration (controller configuration = AM) (¶ 0057: names, addressing information, and I/0 configurations from the original process controllers 205a-205b can be maintained = states) is also loaded to the new second controller 210b at step 289. Run-time or other data (run-time data = values) is retrieved from the old first controller 205a, and stored to the new second controller 210b at step 290. ¶ 0036: controllers 106 contain memories 144 for storing data)
…translating the…values from the at least one of the primary AMs…before the switching…into an instruction set that is compatible with the second hardware architecture (¶ 0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
extending synchronization to the second type controller, and (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation)
switching to utilize the second type controller by deploying the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the controller 205b until the controller 210b takes control. ¶ 0062: migration occurs while maintaining control and operator view over the industrial process(es) being controlled).
McLaughlin1 does not teach the remaining limitations.
Sun teaches
transferring states and values from at least one of the primary AMs running on one of the first type controllers to a memory accessible by the second type controller to store a backup AM; (Fig. 6, Col. 13, Lines 38-63: During computation, the source process of data transmission, Process A in FIG. 6, generates and maintains a special purpose data structures, the Memory Space Representation Look Up Table (MSRLT), to track allocated memory blocks in the process memory space and information about the execution status of the running process. It also provides logical machine-independent locations to the memory blocks. Before data transfer, the same MSRLT data structure is created in the memory space of the destination process, Process B in FIG. 6. The new MSRLT data structure in Process B provides basic information for recognition of the logical machine-independent locations, as well as other information attached to the transmitted data during the data restoration operation)
translating, as a first translation, the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller, and the second type controller translating, as a second translation, the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture; (Col. 7, Lines 33-56: (1) Recognize the complex data structures of a migrating process for heterogeneous process migration; (2) Encode the data structures into a machine-independent format; (3) Transmit the encoded information stream to a new process on the destination machine; and (4) Decode the transmitted information stream and rebuild the data structures in the memory space of the new procession the destination machine. Col. 3, Lines 25-47: Different machine-specific representations in a heterogeneous environment)
extending synchronization to the second type controller; (Col. 1, Lines 57-67: process migration, where the execution of a process is suspended on one computer and then resumed on another computer)
and switching to utilize the second type controller by deploying the backup AM as an active controller while continuing to run the process. (Col. 1, Lines 57-67: process migration, where the execution of a process is suspended on one computer and then resumed on another computer)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sun’s migration translation with McLaughlin1’s migration translation. Both Sun and McLaughlin1 are trying to address interruptions during heterogenous process migrations (Sun, Col. 3, Lines 58-67; McLaughlin1, [0005]). 

Regarding claim 7, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 8, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).

Regarding claim 17, McLaughlin1 further teaches
the plurality of controller pools comprising a first controller pool and a second controller pool are coupled to one another by a first redundancy network and a second redundancy network of the plurality of redundancy networks. (Fig. 2, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106).

Regarding claim 19, McLaughlin1 further teaches
the plurality of controller pools is extensible by adding additional controllers that have the second hardware architecture that is different from the first hardware architecture. (Fig. 2E, [0059]: Unlike "Level 1" process controllers 210a-210b are installed. [0056]: the portion of the migration process shown in FIG. 2B can be accomplished using a method 280 as shown in FIG. 2E. [0062]: The second step of the migration process shown in FIG. 2B can be repeated until all "Level 1" process controllers have been migrated. At the end of this migration, new "Level 1" process controllers have been installed and are operational). Repetition of the migration process, which means repetition of the installation of new controllers 210, means adding additional controllers that have the second hardware architecture that is different from the first hardware architecture to the plurality controller pools.
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent No. 6,442,663 (“Sun”) as applied to claim 1 above, and further in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

	Regarding claim 4, McLaughlin1 and Sun do not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1 and Sun’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), which would help McLaughlin1’s migration across devices with differing processor hardware during device upgrades (McLaughlin1, ¶ 0037), which are needed due to capacity available in new devices (McLaughlin1, ¶ 0004).

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent No. 6,442,663 (“Sun”) as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 5, McLaughlin1 and Sun do not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the first type controllers (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising at a second time after the first time determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1 and Sun’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin1 is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (McLaughlin1, ¶¶ 0004, 0005).

Regarding claim 6, McLaughlin1 and Sun do not teach the limitations.
	Bennah further teaches
	repairing or replacing at least one of the first type controllers to overcome the data processing or the memory insufficiency, restoring all controller functions the first type controllers (¶ 0035: the initial replacement blade server provides fewer resources than are specified as data processing resource requirements for the workload. ¶ 0049: failure of server A, then server A is repaired, returned to availability in the standby pool, and then placed back into service by replacing server C, which was the replacement for server A.), then idling the second type controller to transfer an entire controller workload back to the first type controllers. (¶ 0049: server A replaces server C, which was the replacement for server A. Server C is returned to the standby pool). If the initial replacement blade server for failover does not meet the data processing requirements for the workload of the failed active blade server (¶ 0035), then the data processing insufficiency would not be overcome. Then, it follows that repairing a failed active blade server and switching back to it addresses the data processing insufficiency caused by its failure. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of US Patent No. 6,442,663 (“Sun”) as applied to claim 1 above, and further in view of a second embodiment (“McLaughlin2”).
	
	Regarding claim 9, McLaughlin1 and Sun do not teach the limitations.
	McLaughlin2 teaches
a controller application module orchestrator (CAMO) coupled to the plant-wide network (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415)) implements at least the extending synchronization (Fig. 8, ¶ 0073: wizard loads a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a. ¶ 0074: the C300 controller 425a is transitioned into the primary role by the wizard) and the switching. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1 and Sun’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039). 

Claim(s) 10, 13-14, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent No. 6,442,663 (“Sun”).
 
Regarding claim 10, Mclaughlin1 teaches
A process control system configured for running a process, comprising (Fig. 1, ¶ 0018: the system 100 is used here to facilitate control over components in one or multiple plants 101a-101n) 
a plurality of controller platforms including first type controllers having a first hardware architecture and at least one second type controller having a second hardware architecture different from the first type controllers coupled to one another by a plurality of redundancy network for providing a plurality of controller pools (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106),
 primary application modules (AMs) coupled to the plurality controller platforms (¶ 0057: An additional offline "Level 1" process controller configuration is created for the new controllers 210a-210b at step 282. The additional offline process controller configuration is equivalent to the configuration for the original "Level 1" process controllers 205a-205b. ¶ 0058: The configuration in step 282 is used to load the controller 210b before it takes control from the controller 205a (controller configuration = AM)) by a plant-wide network (Fig. 1, ¶ 0033: plants 101 connected to network 136, which couples to network 128, which couples to network 120 (¶ 0029), which couples to network 112 (¶ 0026), which couples to network 108 (¶ 0023)), wherein the plurality of controller platforms are coupled by an input/output (I/O) mesh network to I/O devices to provide an I/O pool coupled to field devices (Fig. 1, ¶ 0021: controllers 106, which are coupled to the network 104. Fig. 1, ¶ 0020: network 104 can be a Foundation Fieldbus network (Foundation Fieldbus network = I/O mesh network coupled to I/O devices to provide an I/O pool) facilitates interaction with the sensors 102a and actuators 102b (sensors 102a and actuators 102b = field devices)) coupled to processing equipment (Fig. 1, ¶ 0019: the sensors 102a could measure a wide variety of characteristics in the process system, such as temperature, pressure, or flow rate. Also, the actuators 102b could alter a wide variety of characteristics in the process system)
…translating…values received from at least one of the AMs running on one of the first type controllers…that has an instruction set compatible with the second type controller; (¶ 0060: Run-time or other data, which correspond to the configuration running on the old first controller 205a, is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
...
	extending synchronization to the second type controller; (¶ 0060: The new controller 210b communicates with the original controller 205a to ensure control can be transferred to the new controller 210b)
transferring the backup AM to a memory of the second type controller, and (¶ 0060: The offline configuration (controller configuration = AM) is also loaded to the new second controller 210b at step 289. ¶ 0036: controllers 106 contain memories 144 for storing data)
translating the…values from the at least one of the primary AMs…before the switching…into an instruction set that is compatible with the second hardware architecture. (¶ 0060: Run-time or other data is retrieved from the old first controller 205a, translated if needed to be compatible with the new second controller 210b, and stored to the new second controller 210b at step 290)
after the translating, switching to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0060: The new second controller 210b is commanded to take over control, such as by performing a redundancy role change to the primary role with cold or warm activation, at step 291 to take control of an industrial process. During this time, the new controller 210b is operated from the primary server, and the direct-connected operator station 225 is used to operate the controller 205b until the controller 210b takes control. ¶ 0062: migration occurs while maintaining control and operator view over the industrial process(es) being controlled).
McLaughlin1 does not teach the translating device, translating states and values, or the CAMO.
McLaughlin2 teaches
a controller application module orchestrator (CAMO) comprises a software engine coupled to the plant-wide network, and wherein the CAMO using the software engine is configured to: (Fig. 8, ¶ 0073: wizard running on a server 305 (Fig. 8, ¶ 0070: connected to FTE network 415))
extend synchronization to the second type controller; (¶ 0074: the C300
controller 425a is transitioned into the primary role by the wizard)
transfer the backup AM to a memory of the second type controller, and (Fig. 8, ¶ 0073: wizard can further load a configuration into the C300 controller 425a, retrieve checkpoint data from the C200 controller in the chassis 320a, and restore run-time data to the C300 controller 425a)
…switch to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (¶ 0074: wizard commanding the C300 controller 425a to activate as primary. ¶ 0075: C200 functionality has been replaced with the C300 functionality. ¶ 0073: During this time, controller peer-to-peer (P2P) communication traffic continues over the control network 315, and the operator station 605 can be used to operate points resident on the C200 configuration 610a)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine McLauglin2’s migration wizard with McLaughlin1’s migration because McLaughlin2 provides additional details regarding specific implementations of the migration technique of McLaughlin1 (McLaughlin, ¶¶ 0038, 0039).
McLaughlin2 does not teach the translating device or translating states and values. 
Sun teaches
a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller; (Fig. 6, Col. 13, Lines 38-63: During computation, the source process of data transmission, Process A in FIG. 6, generates and maintains a special purpose data structures, the Memory Space Representation Look Up Table (MSRLT), to track allocated memory blocks in the process memory space and information about the execution status of the running process. It also provides logical machine-independent locations to the memory blocks. Before data transfer, the same MSRLT data structure is created in the memory space of the destination process, Process B in FIG. 6. The new MSRLT data structure in Process B provides basic information for recognition of the logical machine-independent locations, as well as other information attached to the transmitted data during the data restoration operation. Fig. 2, Col. 8, Lines 53-67: On the destination computer, software modules attached to the destination process extract data from the machine-independent information stream, and place data in appropriate locations in the memory space of the destination process)
a controller application module orchestrator (CAMO) comprises a software engine…, and wherein the CAMO using the software engine is configured to: (Fig. 2, Col. 8, Lines 53-67: These modules, illustrated schematically in FIG. 2, are attached to the source process and destination process for data transmission. On the source computer, these modules work together to collect data from the memory space of the source process, and to put data into a machine-independent information stream output)
extend synchronization to the second type controller; (Col. 1, Lines 57-67: process migration, where the execution of a process is suspended on one computer and then resumed on another computer)
transfer the backup AM to a memory of the second type controller, and (Col. 7, Lines 33-56: (1) Recognize the complex data structures of a migrating process for heterogeneous process migration; (2) Encode the data structures into a machine-independent format; (3) Transmit the encoded information stream to a new process on the destination machine)
translating, as a first translation, the states and the values from the at least one of the primary AMs into a hardware architecture independent data format information, and wherein the transferring comprises sending the hardware architecture independent data format information to the memory accessible by the second type controller, and the second type controller translating, as a second translation, the hardware architecture independent data format information into an instruction set that is compatible with the second hardware architecture; (Col. 7, Lines 33-56: (1) Recognize the complex data structures of a migrating process for heterogeneous process migration; (2) Encode the data structures into a machine-independent format; (3) Transmit the encoded information stream to a new process on the destination machine; and (4) Decode the transmitted information stream and rebuild the data structures in the memory space of the new procession the destination machine. Col. 3, Lines 25-47: Different machine-specific representations in a heterogeneous environment)
and after the translate, switch to utilize the second type controller that deploys the backup AM as an active controller while continuing to run the process. (Col. 1, Lines 57-67: process migration, where the execution of a process is suspended on one computer and then resumed on another computer)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Sun’s migration translation with McLaughlin1 and McLaughlin2’s migration translation. Both Sun and McLaughlin are trying to address interruptions during heterogenous process migrations (Sun, Col. 3, Lines 58-67; McLaughlin, [0005]). 

Regarding claim 13, McLaughlin1 further teaches
the plurality of controller platforms include at least one redundant controller arrangement. (¶ 0042: redundant process controllers).

Regarding claim 14, McLaughlin1 further teaches
wherein the switching is performed at least partially automatically. (¶ 0063: during the migration of the "Level 1" process controllers, many of the steps described above could be performed in an automated manner).

Regarding claim 18, McLaughlin1 further teaches
the plurality of controller pools comprising a first controller pool and a second controller pool are coupled to one another by a first redundancy network and a second redundancy network of the plurality of redundancy networks. (Fig. 2B, ¶ 0042: process controllers 205a-205b (referred to as "old" controllers) and process controllers 210a-210b of a different type (referred to as "new" controllers). The controllers 205a-205b, 210a-210b here could denote multiple controllers 106. Fig. 1, ¶ 0037: upgrade one or more existing controllers 106 or other devices in the system 100, such as by replacing existing hardware of a device with new hardware. Fig. 1, ¶ 0022: networks 108 are coupled to the controllers 106).

Regarding claim 20, McLaughlin1 further teaches
the plurality of controller pools is extensible by adding additional controllers that have the second hardware architecture that is different from the first hardware architecture. (Fig. 2E, [0059]: Unlike "Level 1" process controllers 210a-210b are installed. [0056]: the portion of the migration process shown in FIG. 2B can be accomplished using a method 280 as shown in FIG. 2E. [0062]: The second step of the migration process shown in FIG. 2B can be repeated until all "Level 1" process controllers have been migrated. At the end of this migration, new "Level 1" process controllers have been installed and are operational). Repetition of the migration process, which means repetition of the installation of new controllers 210, means adding additional controllers that have the second hardware architecture that is different from the first hardware architecture to the controller pools.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent No. 6,442,663 (“Sun”) as applied to claim 10 above, and further in view of US Patent Application Publication No. 2009/0222654 (“Hum”).

	Regarding claim 11, McLaughlin1, McLaughlin2, and Sun do not teach the limitations.
	Hum teaches
	the first hardware architecture comprises a PowerQUICC or an ARM architecture, and wherein the second hardware architecture comprises an X86 operating system (OS) architecture. (¶ 0028: thread/process/task may be transferred back to the main core in a similar manner as it was transferred to the lower power/performance core. ¶ 0029: the main core is an x86 architecture core and the lower power/performance core is an ARM architecture core).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Hum’s architectures used in migration with McLaughlin1, McLaughlin2, and Sun’s migration. Hum provides process migration across different processor architectures based on processing requirements (Hum, ¶ 0029), which would help McLaughlin’s migration across devices with differing processor hardware during device upgrades (McLaughlin, ¶ 0037), which are needed due to capacity available in new devices (McLaughlin, ¶ 0004).
	
Claim(s) 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0299497 in a first embodiment (“McLaughlin1”) in view of a second embodiment (“McLaughlin2”) and US Patent No. 6,442,663 (“Sun”) as applied to claim 10 above, and further in view of view of US Patent Application Publication No. 2014/0173336 (“Bennah”).
	
	Regarding claim 12, McLaughlin1, McLaughlin2, and Sun do not teach the limitations.
	Bennah teaches
	at a first time the process is being exclusively controlled by the primary AMs (Fig. 1, ¶ 0015: active blade servers provide responses to user requests for data processing services from the data center), further comprising one of the first type controllers or the second type controller at a second time after the first time for determining a data processing or memory insufficiency in the first type controllers, and then implementing the switching. (¶ 0036: select the initial replacement server from a standby pool as having data processing resources that, among other servers in the pool, most closely match the data processing resource requirements (¶¶ 0033, 0034: data processing resource requirements of a data processing workload of a failing active blade server = data processing insufficiency based on the first type controller)).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Bennah’s replacement with McLaughlin1, McLaughlin2, and Sun’s migration. Bennah is trying to failover between blade servers with different resources and resource requirements while ensuring available uninterrupted data flow, operability, and data processing services for users of the data center during failover (Bennah, ¶ 0018). Similarly, McLaughlin is trying to replace existing device hardware with differing new device hardware while trying to ensure the industrial process continues to operate during the migration (McLaughlin¶¶ 0004, 0005).

Regarding claim 16, McLaughlin1, McLaughlin2, and Sun do not teach the limitations.
	Bennah further teaches
	at least one of the first type controllers is repaired or replaced to overcome the data processing or the memory insufficiency, to restore all controller functions of the first type controllers (¶ 0035: the initial replacement blade server provides fewer resources than are specified as data processing resource requirements for the workload. ¶ 0049: failure of server A, then server A is repaired, returned to availability in the standby pool, and then placed back into service by replacing server C, which was the replacement for server A.), then idling the second type controller to transfer an entire controller workload back to the first type controllers. (¶ 0049: server A replaces server C, which was the replacement for server A. Server C is returned to the standby pool). If the initial replacement blade server for failover does not meet the data processing requirements for the workload of the failed active blade server (¶ 0035), then the data processing insufficiency would not be overcome. Then, it follows that repairing a failed active blade server and switching back to it addresses the data processing insufficiency caused by its failure. 

Allowable Subject Matter
Claims 3, 15, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph for reciting new matter. Only the new matter is indicated as allowable subject matter. 

The following is a statement of reasons for the indication of allowable subject matter: 
None of the prior art of record, either alone or when combined, teaches or suggests all of the limitations in claim(s) 3, 15, and 21. Claim 3 is a method implemented by the system of claim 21. Claim 15 is a system implemented by the system of claim 21. Taking claim 21 as a representative claim, the closest prior art(s) of record to claim 21 is/are US Patent Application Publication No. 2016/0103431 (“Ganapathi”).

Regarding claim 21, Ganapathi teaches
emulate, using an emulation layer included in the second type controller, the first hardware architecture by performing a translation so that the states and values from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller; (¶ 0062: emulation strategies running in a C300 controller (C300 controller = second type controller), where the emulation strategies link control strategies of the C300 controller to legacy HIWAY (HIWAY = first type controller) gateway (HG) points (points = states), preserving the point "footprint" (preserving footprint = remains in a compatible data format) on the legacy control system (legacy control system = primary AM) while the points are actually running on the advanced control system. ¶ 0061: can access process and control data (data = values) from both physical and emulated points without any apparent difference to the operator. ¶¶ 0043, 0062: K4LCN contains memory and channelizes communications to physical HIWAY devices and emulated HIWAY devices running on C300 controllers).
However, Ganapathi does not teach
a translating device for translating states and values received from at least one of the AMs running on one of the first type controllers to generate a backup AM that has an instruction set compatible with the second type controller;
transfer the backup AM to a memory of the second type controller
while also ensuring that  
state and values from the primary AM received in the memory accessible by the second type controller remains in a data format compatible with the first type controller.
Therefore, there is no motivation to combine Ganapathi with McLaughlin and Sun to teach the limitations of claim 21.

Response to Arguments
Applicant’s arguments, see pg. 10, filed 10/24/2022, with respect to the 112(f) interpretation of the “CAMO” of claim 10 have been fully considered and are persuasive. However, as shown above, claim 10 is still interpreted under 112(f) for a different limitation. 
Applicant's arguments, see pg. 10, filed 10/24/2022, with respect to the 112(f) interpretation of the “emulation layer” of claim 15 have been fully considered but they are not persuasive. Claim 15 has been amended to recite structure for the “second type controller”, but not the “emulation layer”.

Applicant's arguments, see pg. 10, filed 10/24/2022, with respect to the 112(a) rejections of claims 3, 10-16, and 20 have been fully considered but they are not persuasive. 
The BRI of an if/then statement includes if true/then do. Under this BRI, the new matter of claims 3 and 15 has not changed. 
Applicant has not addressed the 112(a) rejections of claims 10-16 and 20 for new matter. 

Applicant’s arguments, see pg. 11, filed 10/24/2022, with respect to the 112(b) rejections of claims 3 and 15 have been fully considered and are persuasive.  The 112(b) rejections of claims 3 and 15 have been withdrawn. 

Applicant’s arguments, see pg. 14, filed 10/24/2022, with respect to the 103 rejections of claims 1, 4-14, and 16-20 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT LI whose telephone number is (408)918-7625. The examiner can normally be reached M-Th 8:00AM-12:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113